department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eb ec frev-122326-00 uilc internal_revenue_service national_office service_center advice memorandum for maureen o’brien cc sb bos bill timm cc sb atl jerry hamilton cc sb aus theresa mcqueeney cc sb li mike steiner cc sb sj mike boman cc sb kcy david breen cc sb phi from assistant chief_counsel employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities cc tege eb subject sec_83 elections this service_center advice is in response to a letter to the national_taxpayer_advocate dated date in accordance with sec_6110 this service_center advice should not be cited as precedent legend employer year year service_center a service_center b service_center c service_center d frev-122326-00 service_center e service_center f service_center g issue whether the b elections filed by the employer on behalf of the employees meet the requirement of sec_1_83-2 of the income_tax regulations that the statement be signed by the person making the election conclusion the b elections filed by the employer on behalf of the employees meet the requirement of sec_1_83-2 of the regulations that the statement be signed by the person making the election facts employer granted restricted_property property to certain of its employees the employees in_connection_with_the_performance_of_services the grants in question occurred in year and year prior to acquiring the property each employee signed a consent to make sec_83 election by power_of_attorney consent the consent provided in part that the employee wished to make an b election to include the excess if any of the fair_market_value of the property over the amount_paid for such property in the employee’s gross_income for the year of receipt the consent further provided that pursuant to the regulations under sec_83 the employee was required to file a written consent with the internal_revenue_service and that the employee agreed to grant certain representatives of the employer a power_of_attorney for purposes of making the b election each employee filled out and signed a form_2848 power_of_attorney and declaration of representative authorizing representatives of employer to file the sec_83 election on their behalf each power_of_attorney was specifically limited to the making of an election under sec_83 for administrative reasons employer filed all the sec_83 elections on behalf of the employees employer has since discontinued this practice pursuant to the form_2848 employer signed the b election on behalf of each employee employer submitted the sec_83 elections and the forms to the appropriate service_center service centers a through f these elections were made in year and year it has been represented that these documents were filed with the respective service centers within days of the transfer of the property as required by sec_1_83-2 of the regulations frev-122326-00 the forms filed by employer were substantially identical for year service_center a returned all the forms and all the b elections to employer because of a determination that the form_2848 was not acceptable for year service centers a b c f and g returned some of the forms but not the b elections employer and the employees question whether all the b elections as originally filed including those sec_83 elections that were not returned are valid law and analysis sec_83 of the code provides rules for the taxation of property transferred to an individual in_connection_with_the_performance_of_services under sec_83 of the code if property is transferred to any person in_connection_with_the_performance_of_services the excess of the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property is included in the gross_income of the service provider in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferrable or not subject_to a substantial_risk_of_forfeiture sec_83 provides that any person who performs services in connection with which property is transferred may elect to include in his or her gross_income for the taxable_year in which property is transferred the excess of the fair_market_value of such property at the time of transfer determined without regard to any restriction other than a restriction which by its terms will never lapse over the amount if any paid for such property if such an election is made sec_83 shall not apply to the transfer of such property sec_83 provides that a sec_83 election shall be made in such manner as the secretary prescribes and shall be made not later than days after the date of transfer sec_1_83-2 of the regulations provides that an election under sec_83 is made by filing a copy of a written_statement with the internal_revenue_service not later than days after the transfer in addition a copy of the statement is submitted with the service provider’s income_tax return for the taxable_year in which such property was transferred sec_1_83-2 of the regulations sets forth the contents of the statement specifically the statement must include the name address and taxpayer_identification_number of the taxpayer a description of each property with respect to which an election is being made the date or dates on which the property is transferred and the taxable_year for which such election was made the nature of the restriction or restrictions to which the property is subject the fair_market_value of the property at the time of transfer determined without regard to any lapse frev-122326-00 restriction of each property with respect to which the election is being made the amount if any paid for such property and a statement that copies have ben furnished to other persons as required by the regulations the statement must be signed by the person making the election and must indicate that it is being made under sec_83 of the code the statement containing the above required information was signed on behalf of the employee by the person designated on form_2848 because the employees did not sign the statement the employees did not meet the literal requirements of sec_1_83-2 however submitted along with the statement was a form_2848 signed by the employee authorizing the employer to make the sec_83 election based on the facts of this case and the totality of the documents filed in connection with the sec_83 election we believe the requirements of sec_1_83-2 were met consequently the sec_83 elections filed by employer on behalf of the employees listed below should be accepted as meeting the requirement of sec_1_83-2 that the statement be signed by the employee because in this case the sec_83 elections satisfy the requirement that the statement be signed by the employee we do not address whether or not the forms were acceptable we note that it has been represented that the sec_83 elections in question were timely filed with the service centers and that they contained all the information required by sec_1_83-2 these are questions of fact and are not decided in this service_center advice set forth below is a list of all of the employees on whose behalf a sec_83 election was filed and the service_center where the election was filed list of employees and service centers frev-122326-00 frev-122326-00 frev-122326-00 frev-122326-00 frev-122326-00 frev-122326-00 frev-122326-00 frev-122326-00 please call if you have any further questions by alan tawshunsky assistant chief_counsel employee_benefits robert b misner assistant chief executive compensation branch
